DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgement
2. The Preliminary Amendment filed on 10/05/2020 has been acknowledged and considered by the examiner.  

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was 



5. 	Claim(s) 21-23 and 34-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leister et al. (Publication No. US 2010/0195813).
 	Regarding claim 21. Leister teaches a method for routing a call directed to a toll-free number to be routed over a public switched telephone network (PSTN) (Leister, the Abstract), comprising: 
 	receiving a request associated with the call having an indication of the toll-free number (Leister, Figure 4, pp [22]-[23]); 
 	identifying an entry in a database that associates the toll-free number with a network address (Leister, Figure 1, pp [12]-[15], [21]); and 
 	in response to the received request, generating a response having the network address associated with the toll-free number to route the call via a network different from the PSTN (Leister, Figure 1, pp [13]-[16]).
 	Regarding claim 34. Leister teaches a system (Leister, the Abstract), comprising: 

 	receiving a request associated with the call having an indication of the toll-free number (Leister, Figure 4, pp [22]-[23]); 
 	identifying an entry in a database that associates the toll-free number with a network address (Leister, Figure 1, pp [12]-[15], [21]); and 
 	in response to the received request, generating a response having the network address associated with the toll-free number to route the call via a network different from the PSTN (Leister, Figure 1, pp [13]-[16]).
 	Regarding claim 22. Leister teaches the method of claim 21, further comprising: 
 	receiving a second request associated with a second call directed to a second toll-free number (Leister, pp [20]-[23]); 
 	determining that the database does not have an entry for the second toll-free number (Leister, pp [20]-[23]); and 
(Leister, pp [20]-[23]); 
 	Regarding claim 23. Leister teaches the method of claim 21, further comprising: generating a routing path for the toll-free number based at least in part on the network address (Leister, Figure 1, pp [13]-[16], [18]).
 	Regarding claim 35. Leister teaches the system of claim 34, wherein the set of operations further comprises: 
 	receiving a second request associated with a second call directed to a second toll-free number (Leister, pp [20]-[23]);  
 	determining that the database does not have an entry for the second toll-free number (Leister, pp [20]-[23]); and 
 	generating a response to the second request indicating that the second toll-free number is not registered (Leister, pp [20]-[23]).
 	Regarding claim 36. Leister teaches the system of claim 34, wherein the set of operations further comprises: generating a routing path for the toll-free number based at least in part on the network address (Leister, Figure 1, pp [13]-[16], [18]).

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 27, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (Publication No. US 2010/0195813) and further in view of Sharma et al. (Patent No. US 9,549,066). 
 	Regarding claim 27. Leister does not teach the method of claim 21, wherein the entry in the database further comprises payment information for the RESPORG.
 	Sharma teaches “responsible organization (RESPORG) associated with the toll-free number” (Sharma, Figure 1, Col. 3 Lines 27-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister by incorporating teachings of Sharma, method and system for managing toll-free telecommunication platform TFMP, wherein the platform TFMP provides storing of toll-free providers responsible organizations (RESPORG) among other management data and system and configuration information such that it sufficiently provides supports and keeps all important information and data updated to guarantee a robust and effective management platform to best support its customers.  	Regarding claim 40. Leister does not teach the system of claim 34, wherein the entry in the database further comprises payment information for the RESPORG.
 	Sharma teaches “responsible organization (RESPORG) associated with the toll-free number” (Sharma, Figure 1, Col. 3 Lines 27-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister by incorporating teachings of Sharma, method and system for managing toll-free telecommunication platform TFMP, wherein the platform TFMP provides storing of toll-free providers responsible organizations (RESPORG) among other management data and system and configuration information such that it sufficiently provides supports and keeps all important information and data updated to guarantee a robust and effective management platform to best support its customers.

10. 	Claims 24, 28-30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (Publication No. US 2010/0195813) and further in view of Delano et al. (Patent No. US 6,574,661). 
 	Regarding claim 28. Leister teaches a method for routing a call directed to a toll-free number to be routed over a public switched telephone network (PSTN) (Leister, the Abstract), comprising: 
 	receiving, enrollment information for a toll-free number that indicates a network address (Leister, Figure 3, pp [19]-[21]); 
 	generating an entry in the database that associates the toll-free number with the network address (Leister, Figure 3, pp [19]-[21]; and Figure 1, pp [12]-[15]); 
 	receiving a request associated with the call having an indication of the toll-free number (Leister, Figure 4, pp [22]-[23]);  
 	identifying the entry in a database that associates the toll-free number with a network address (Leister, Figure 1, pp [12]-[15], [21]); and 
 	in response to the received request, generating a response having the network address associated with the toll-free number to route the call via a network different from the PSTN (Leister, Figure 1, pp [13]-[16]).

	Delano teaches “an enrollment website” in the context of “enrollment information for a toll-free number” (Delano, the Abstract, Col. 3 Lines 30-63).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister by incorporating teachings of Delano, method and system for integrating interface for web based telecommunication toll-free network management for enabling users or subscribers to manage and to control their management information via provided web based interface thus the system provides the prompt access to its clients/subscribers at their convenience to make changes or modifications to their management information/data sufficiently and effectively.
 	Regarding claim 24. Leister teaches the method of claim 21, further comprising: 
 	Receiving enrollment information for the toll-free number that indicates the network address (Leister, Figure 3, pp [19]-[21]); and 
(Leister, Figure 3, pp [19]-[21]; and Figure 1, pp [12]-[15]).
 	Leister does not teach “an enrollment website” in the context of “enrollment information for a toll-free number”. 
	Delano teaches “an enrollment website” in the context of “enrollment information for a toll-free number” (Delano, the Abstract, Col. 3 Lines 30-63).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister by incorporating teachings of Delano, method and system for integrating interface for web based telecommunication toll-free network management for enabling users or subscribers to manage and to control their management information via provided web based interface thus the system provides the prompt access to its clients/subscribers at their convenience to make changes or modifications to their management information/data sufficiently and effectively.
 	Regarding claim 29. Leister, as modified by Delano, teaches the method of claim 28, further comprising: 
(Leister, pp [20]-[23]); 
 	determining that the database does not have an entry for the second toll-free number (Leister, pp [20]-[23]); and 
 	generating a response to the second request indicating that the second toll-free number is not registered (Leister, pp [20]-[23]).
 	Regarding claim 30. Leister, as modified by Delano, teaches the method of claim 28, further comprising: generating a routing path for the toll-free number based at least in part on the network address (Leister, Figure 1, pp [13]-[16], [18]).
 	Regarding claim 37. Leister teaches the system of claim 34, wherein the set of operations further comprises: 
 	Receiving enrollment information for the toll-free number that indicates the network address (Leister, Figure 3, pp [19]-[21]); and 
 	generating the entry in the database that associates the toll-free number with the network address (Leister, Figure 3, pp [19]-[21]; and Figure 1, pp [12]-[15]).

	Delano teaches “an enrollment website” in the context of “enrollment information for a toll-free number” (Delano, the Abstract, Col. 3 Lines 30-63).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister by incorporating teachings of Delano, method and system for integrating interface for web based telecommunication toll-free network management for enabling users or subscribers to manage and to control their management information via provided web based interface thus the system provides the prompt access to its clients/subscribers at their convenience to make changes or modifications to their management information/data sufficiently and effectively.
 	
11. 	Claims 25, 26, 31-33, 38, 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al. (Publication No. US 2010/0195813) and further in views of Delano et al. (Patent No. US 6,574,661) and Sharma et al. (Patent No. US 9,549,066). 
Regarding claim 25. Leister, as modified by Delano, does not teach the method of claim 24, wherein the enrollment information further comprises an indication of a responsible organization (RESPORG) associated with the toll-free number.
 	Sharma teaches “responsible organization (RESPORG) associated with the toll-free number” (Sharma, Figure 1, Col. 3 Lines 27-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister and Delano, by incorporating teachings of Sharma, method and system for managing toll-free telecommunication platform TFMP, wherein the platform TFMP provides storing of toll-free providers responsible organizations (RESPORG) among other management data and system and configuration information such that it sufficiently provides supports and keeps all important information and data updated to guarantee a robust and effective management platform to best support its customers. 
 	Regarding claim 26. Leister, as modified by Delano and Sharma, teaches the method of claim 25, wherein the entry in the database further comprises the indication of the RESPORG (Sharma, Figure 1, Col. 3 Lines 27-60). 
Regarding claim 31. Leister, as modified by Delano, does not teach the method of claim 28, wherein the enrollment information further comprises an indication of a responsible organization (RESPORG) associated with the toll-free number.
 	Sharma teaches “responsible organization (RESPORG) associated with the toll-free number” (Sharma, Figure 1, Col. 3 Lines 27-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister and Delano, by incorporating teachings of Sharma, method and system for managing toll-free telecommunication platform TFMP, wherein the platform TFMP provides storing of toll-free providers responsible organizations (RESPORG) among other management data and system and configuration information such that it sufficiently provides supports and keeps all important information and data updated to guarantee a robust and effective management platform to best support its customers. 
 	Regarding claim 32. Leister, as modified by Delano and Sharma, teaches the method of claim 31, wherein the entry in the database further comprises the indication of the RESPORG (Sharma, Figure 1, Col. 3 Lines 27-60).
 	Regarding claim 33. Leister, as modified by Delano, does not teach the method of claim 28, wherein the entry in the database further comprises payment information for the RESPORG.
 	Sharma teaches “responsible organization (RESPORG) associated with the toll-free number” (Sharma, Figure 1, Col. 3 Lines 27-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister and Delano, by incorporating teachings of Sharma, method and system for managing toll-free telecommunication platform TFMP, wherein the platform TFMP provides storing of toll-free providers responsible organizations (RESPORG) among other management data and system and configuration information such that it sufficiently provides supports and keeps all important information and data updated to guarantee a robust and effective management platform to best support its customers. 
 	Regarding claim 38. Leister, as modified by Delano, does not teach the system of claim 37, wherein the enrollment information further comprises an indication of a responsible organization (RESPORG) associated with the toll-free number.
(Sharma, Figure 1, Col. 3 Lines 27-60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Leister and Delano, by incorporating teachings of Sharma, method and system for managing toll-free telecommunication platform TFMP, wherein the platform TFMP provides storing of toll-free providers responsible organizations (RESPORG) among other management data and system and configuration information such that it sufficiently provides supports and keeps all important information and data updated to guarantee a robust and effective management platform to best support its customers.
 	Regarding claim 39. Leister, as modified by Delano and Sharma, teaches the system of claim 38, wherein the entry in the database further comprises the indication of the RESPORG (Sharma, Figure 1, Col. 3 Lines 27-60).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/HUY C HO/Primary Examiner, Art Unit 2644